Stayton, Chief Justice.
This action was brought by the appellee against the appellant as the receiver in charge of the property of the Texas & Pacific Railway Company, under appointment made by a circuit court of the United States. It was brought to recover damages on account of an injury alleged to have'been suffered by the appellee while in the employment of the receiver, which it is claimed resulted from the unsafe condition of a pit under boilers and furnace, into which the cinders and ashes from the furnace fell.
*357It is shown to have been the duty of appellee, on the morning of each day; to remove from the pit the cinders and ashes that had accumulated during the previous day, and to accomplish this it was necessary for him to enter the pit, which was covered, as we infer from the record, in front of the furnace and boiler, by two loose plates of boiler iron about three feet wide and four long, and each weighing from two to three hundred pounds. These plates seem to have rested on a brick wall that was somewhat higher on one side than the other, and on the occasion that the injury was received, the appellee had placed one of these covering plates on edge, and had propped it on the outside with a stick, in no way secured except by its contact with the smooth surface of the iron. Having thus opened the pit and secured the cover, the appellee entered it and was engaged in removing cinders and ashes, when the plate fell, but not into the pit, and injured him.
The appellee had been engaged in the business about sis: weeks before he was injured, and had full opportunity to know of any defect existing that would render dangerous working in the pit with the covers secured only in the manner in which it is shown he secured them; and it is not shown in what way the risk of danger was augmented by the fact that one side of the wall of the pit was lower than the other.
The appellee knew that the covering plates were in no way secured otherwise than by the prop of wood which he had -placed with one end on the ground, the other plate, or the brick wall, and the other against the smooth surface of the plate, placed on edge by himself.
Under this state of facts, waiving a consideration of the assignments of error, which complain of the action of the court in refusing instructions asked by the appellant, we are of the opinion that the court below erred in refusing to grant a new trial on the grounds made the basis of the motion.
The evidence tends so fully to show that the injury received by the appellee resulted from his own want of due care that the ends of justice require the judgment to be set aside.
The judgment entered was erroneous in that it undertook to prescribe the particular fund out of which it should be paid, and to establish a lien on the earnings of the railway, machinery purchased by the receiver, with earnings, while the railway was in his hands, and on improvements and betterments made with such earnings.
*358All the property of the railway company, including that on which the judgment attempted to fix a lien to secure the judgment rendered, being practically in the custody of the federal court that appointed the receiver, the judgment, if authorized, should have been only against the receiver, in his official character, leaving the method of its enforcement to be determined by the court having jurisdiction of the receivership, in view of the rights of all persons interested in the proper application of the fund in that court’s custody.
For the error of the court in refusing to grant a new trial the judgment will be reversed and the cause remanded.

Reversed and remanded.

Opinion delivered October 9, 1888.